


110 HCON 116 RS: Expressing the sense of Congress that the

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		Calendar No. 364
		110th CONGRESS
		1st Session
		H. CON. RES. 116
		[Report No. 110–166]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			Received and referred to the Committee on Energy and
			 Natural Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  National Museum of Wildlife Art, located in Jackson, Wyoming, shall be
		  designated as the National Museum of Wildlife Art of the United
		  States.
	
	
		Whereas the National Museum of Wildlife Art in Jackson,
			 Wyoming, is devoted to inspiring global recognition of fine art related to
			 nature and wildlife;
		Whereas the National Museum of Wildlife Art is an
			 excellent example of a thematic museum that strives to unify the humanities and
			 sciences into a coherent body of knowledge through art;
		Whereas the National Museum of Wildlife Art, which was
			 founded in 1987 with a private gift of a collection of art, has grown in
			 stature and importance and is recognized today as the world’s premier museum of
			 wildlife art;
		Whereas the National Museum of Wildlife Art is the only
			 public museum in the United States with the mission of enriching and inspiring
			 public appreciation and knowledge of fine art, while exploring the relationship
			 between humanity and nature by collecting fine art focused on wildlife;
		Whereas the National Museum of Wildlife Art is housed in
			 an architecturally significant and award-winning 51,000-square foot facility
			 that overlooks the 28,000-acre National Elk Refuge and is adjacent to the Grand
			 Teton National Park;
		Whereas the National Museum of Wildlife Art is accredited
			 with the American Association of Museums, continues to grow in national
			 recognition and importance with members from every State, and has a Board of
			 Trustees and a National Advisory Board composed of major benefactors and
			 leaders in the arts and sciences from throughout the United States;
		Whereas the permanent collection of the National Museum of
			 Wildlife Art has grown to more than 3,000 works by important historic American
			 artists including Edward Hicks, Anna Hyatt Huntington, Charles M. Russell,
			 William Merritt Chase, and Alexander Calder, and contemporary American artists,
			 including Steve Kestrel, Bart Walter, Nancy Howe, John Nieto, and Jamie
			 Wyeth;
		Whereas the National Museum of Wildlife Art is a
			 destination attraction in the Western United States with annual attendance of
			 92,000 visitors from all over the world and an award-winning website that
			 receives more than 10,000 visits per week;
		Whereas the National Museum of Wildlife Art seeks to
			 educate a diverse audience through collecting fine art focused on wildlife,
			 presenting exceptional exhibitions, providing community, regional, national,
			 and international outreach, and presenting extensive educational programming
			 for adults and children; and
		Whereas a great opportunity exists to use the invaluable
			 resources of the National Museum of Wildlife Art to teach the schoolchildren of
			 the United States, through onsite visits, traveling exhibits, classroom
			 curriculum, online distance learning, and other educational initiatives: Now,
			 therefore, be it
		
	
		That it is the sense of Congress that the
			 National Museum of Wildlife Art, located at 2820 Rungius Road, Jackson,
			 Wyoming, shall be designated as the National Museum of Wildlife Art of
			 the United States.
		
	
		
		
	
	
		September 17, 2007
		Reported without amendment
	
